—Order of disposition, Family Court, Bronx County (Alma Cordova, J.), entered on or about September 26, 1997, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed an act which, if committed by an adult, would constitute the crime of reckless endangerment in the second degree, and conditionally discharged him for a period of 12 months, unanimously affirmed, without costs.
The evidence at the fact-finding hearing, viewed in the light most favorable to the presentment agency, was sufficient for the court to conclude appellant perceived and disregarded a substantial, unjustifiable risk of harm to others when he intentionally set a fire in a juvenile detention dormitory and the determination was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). Appellant, who was burned as a result of the fire, knew that when he started the damaging fire, other residents and staff were present in the dormitory. Further, immediately following the incident, respondent *514fled from the custody of a dormitory counselor to dispose of matches in a bathroom toilet. Here, the court expressly found the testimony given by petitioner’s witnesses to be consistent and credible while it rejected, as incredible, appellant’s contrived testimony of an alleged self-absorbed, suicidal state. There is no basis for setting aside the court’s credibility determinations (Matter of Jonitta C., 213 AD2d 248). Concur— Sullivan, J. P., Nardelli, Williams and Andrias, JJ.